UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22303 John Hancock Collateral Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: December 31 Date of reporting period: September 30, 2009 ITEM 1. SCHEDULE OF INVESTMENTS JH Collateral Investment Trust Portfolio of Investments September 30, 2009 (Unaudited) Maturity Yield* date Par value Value Asset Backed Securities 3.34% (Cost $136,029,125) Bank of America Auto Trust, Series 2009-1A, Class A1 (S) 0.668 07/15/10 32,129,623 32,158,516 Bank of America Auto Trust, Series 2009-2A, Class A1 (S) 0.396 09/15/10 13,000,000 12,892,347 BMW Vehicle Lease Trust, Series 2009-01 0.792 06/15/10 6,997,004 7,001,540 Honda Auto Receivables Owner Trust, Series 2009-3 Class A1 0.754 03/15/10 26,411,214 26,425,542 Hyundai Auto Receivables Trust, Series 2009-A, Class A1 0.357 09/15/10 15,000,000 15,002,811 John Deere Owner Trust, Series 2009-A 1.132 07/02/10 5,059,210 5,068,895 Nissan Auto Lease Trust, Series 2009-A 1.043 06/15/10 6,432,072 6,440,477 Nissan Auto Lease Trust, Series 2009-B, Class A1 0.410 09/15/10 31,000,000 30,738,453 Commercial Paper 65.57% (Cost $2,662,795,170) Asset Backed - Finance 15.94% CAFCO, LLC 0.350 10/09/09 50,000,000 49,993,000 CAFCO, LLC 0.270 10/21/09 15,000,000 14,995,050 CAFCO, LLC 0.240 11/06/09 20,000,000 19,988,200 CAFCO, LLC 0.210 10/27/09 50,000,000 49,978,000 Govco, LLC 0.360 10/08/09 10,000,000 9,998,700 Govco, LLC 0.320 10/20/09 55,000,000 54,982,400 Govco, LLC 0.300 11/16/09 25,000,000 24,982,250 Govco, LLC 0.280 11/03/09 22,500,000 22,487,625 Govco, LLC 0.270 10/20/09 20,000,000 19,993,600 Govco, LLC 0.260 10/20/09 20,000,000 19,993,600 Govco, LLC 0.250 11/24/09 30,000,000 29,975,400 Govco, LLC 0.230 11/25/09 20,000,000 19,983,400 Old Line Funding, LLC 0.310 10/15/09 10,000,000 9,999,400 Old Line Funding, LLC 0.290 10/15/09 35,000,000 34,997,900 Page 1 JH Collateral Investment Trust Portfolio of Investments September 30, 2009 (Unaudited) Maturity Yield* date Par value Value Asset Backed - Finance (continued) Old Line Funding, LLC 0.270 11/12/09 35,000,000 34,990,900 Old Line Funding, LLC 0.230 12/07/09 20,000,000 19,989,800 Old Line Funding, LLC 0.170 10/19/09 20,000,000 19,998,300 Ranger Funding Co., LLC 0.310 10/13/09 35,000,000 34,996,500 Ranger Funding Co., LLC 0.300 10/16/09 8,776,000 8,774,947 Ranger Funding Co., LLC 0.200 10/20/09 45,000,000 44,993,250 Yorktown Capital, LLC 0.310 10/13/09 40,000,000 39,991,600 Yorktown Capital, LLC 0.200 10/06/09 39,977,000 39,973,002 Yorktown Capital, LLC 0.120 10/06/09 21,147,885 21,147,885 Asset Backed - Loan Receivables 6.23% Falcon Asset Securitization Co., LLC 0.190 10/07/09 80,000,000 79,997,600 Jupiter Securitization Co., LLC 0.190 10/07/09 100,000,000 99,989,000 Park Avenue Receivables Corp. 0.190 10/14/09 53,000,000 52,994,700 Park Avenue Receivables Corp. 0.250 10/05/09 20,000,000 19,999,200 Banks - Foreign 15.14% Abbey National NA, LLC 0.260 10/19/09 30,000,000 29,997,300 Abbey National NA, LLC 0.260 11/09/09 25,000,000 24,994,250 Abbey National NA, LLC 0.200 11/16/09 25,000,000 24,993,000 Abbey National NA, LLC 0.200 12/14/09 35,000,000 34,981,450 Abbey National NA, LLC 0.190 10/21/09 45,000,000 44,995,500 Abbey National NA, LLC 0.160 10/28/09 30,000,000 29,995,500 Bank of Montreal 0.020 10/01/09 130,000,000 130,000,000 Bank of Nova Scotia 0.260 10/20/09 35,000,000 34,996,150 Bank of Nova Scotia 0.200 12/23/09 25,000,000 24,986,000 Bank of Nova Scotia 0.160 10/27/09 30,000,000 29,995,800 Bank of Nova Scotia 0.160 10/29/09 12,637,000 12,635,104 Bank of Nova Scotia 0.140 10/29/09 25,000,000 24,996,250 Page 2 JH Collateral Investment Trust Portfolio of Investments September 30, 2009 (Unaudited) Maturity Yield* date Par value Value Banks - Foreign (continued) BNP Paribas 0.010 10/01/09 50,000,000 50,000,000 BNP Paribas 0.020 10/01/09 9,400,000 9,400,000 BNP Paribas Canada 0.120 10/07/09 3,800,000 3,799,924 BNP Paribas Finance, Inc. 0.300 10/20/09 26,000,000 25,997,660 BNP Paribas Finance, Inc. 0.290 10/09/09 25,000,000 24,999,000 BNP Paribas Finance, Inc. 0.150 10/02/09 18,000,000 17,999,820 Royal Bank of Canada 0.140 10/27/09 35,000,000 34,995,100 Banks - U.S. 9.35% Deutsche Bank Financial, LLC 0.290 10/22/09 35,000,000 34,995,800 Deutsche Bank Financial, LLC 0.280 10/19/09 35,000,000 34,996,150 Societe Generale North America 0.320 10/22/09 30,000,000 29,996,400 Societe Generale North America 0.290 10/23/09 35,000,000 34,995,450 Societe Generale North America 0.250 10/23/09 30,000,000 29,996,100 Societe Generale North America 0.240 11/16/09 30,000,000 29,990,400 Societe Generale North America 0.240 12/28/09 35,000,000 34,973,400 Societe Generale North America 0.220 11/30/09 25,000,000 24,989,000 Societe Generale North America 0.190 10/19/09 15,000,000 14,998,350 State Street Corp. 0.290 01/19/10 45,000,000 44,950,950 Wells Fargo & Co. 0.020 10/01/09 65,000,000 65,000,000 Chemicals 0.49% E.I. Du Pont de Nemours & Co. 0.120 10/28/09 20,000,000 19,998,200 Finance - Auto Loans 8.09% American Honda Finance Corp. 0.330 11/23/09 30,000,000 29,988,600 American Honda Finance Corp. 0.300 11/16/09 30,000,000 29,990,400 American Honda Finance Corp. 0.300 11/18/09 30,000,000 29,990,100 American Honda Finance Corp. 0.270 12/15/09 15,000,000 14,990,850 American Honda Finance Corp. 0.220 12/16/09 20,000,000 19,987,600 Page 3 JH Collateral Investment Trust Portfolio of Investments September 30, 2009 (Unaudited) Maturity Yield* date Par value Value Finance - Auto Loans (continued) BMW US Capital, LLC 0.300 10/05/09 35,500,000 35,498,580 BMW US Capital, LLC 0.300 10/06/09 21,000,000 20,999,160 BMW US Capital, LLC 0.300 10/13/09 25,000,000 24,997,250 BMW US Capital, LLC 0.300 10/15/09 59,000,000 58,992,330 BMW US Capital, LLC 0.300 10/19/09 20,000,000 19,996,800 BMW US Capital, LLC 0.230 10/09/09 43,000,000 42,996,990 Finance - Consumer Loans 1.23% John Deere Capital Corp. 0.070 10/01/09 50,000,000 50,000,000 Food 3.82% Nestle Capital Corp. 0.360 02/16/10 40,000,000 39,950,400 Nestle Capital Corp. 0.010 10/01/09 50,000,000 50,000,000 Nestle SA 0.030 10/01/09 65,000,000 65,000,000 Health Care Supplies 1.23% Procter & Gamble International Funding 0.080 10/07/09 50,000,000 49,999,333 Oil and Gas Exploration & Production 1.23% Chevron Funding Corp. 0.070 10/07/09 50,000,000 49,999,417 Pharmaceuticals 2.82% Pfizer, Inc. 0.800 07/14/10 65,000,000 64,761,450 Pfizer, Inc. 0.480 03/02/10 50,000,000 49,928,000 Maturity Yield* date Par value Value Corporate Interest-Bearing Obligations 30.35% (Cost $1,230,750,100) Banks  U.S. 7.46% Bank of America Corp. 0.591 11/06/09 8,000,000 7,999,648 Bank of America Corp. (C) 0.489 06/22/12 11,000,000 11,056,474 Bank of America Corp. (C) 0.330 09/13/10 19,000,000 19,018,183 Citibank NA (C) 0.680 07/12/11 15,000,000 15,016,800 Citibank NA (C) 0.498 05/07/12 16,000,000 16,018,992 Page 4 JH Collateral Investment Trust Portfolio of Investments September 30, 2009 (Unaudited) Maturity Yield* date Par value Value Banks  U.S. (continued) Citibank NA (C) 0.287 11/15/12 55,000,000 55,000,000 Citigroup, Inc. (C) 1.051 12/09/11 22,340,000 22,708,565 Deutsche Bank New York 0.940 02/16/10 18,792,000 18,832,591 Huntington National Bank (C) 0.761 06/01/12 18,000,000 18,177,660 PNC Funding Corp. (C) 0.490 04/01/12 10,000,000 10,047,100 Union Bank NA (C) 0.495 03/16/12 6,000,000 6,030,768 US Bancorp 4.500 07/29/10 18,408,000 18,985,349 Wachovia Corp. 0.857 11/24/09 41,000,000 41,029,192 Wachovia Corp. 0.411 12/01/09 32,900,000 32,901,283 Wells Fargo & Co. (C) 0.519 06/15/12 10,000,000 10,061,830 Chemicals 0.51% E.I. Du Pont de Nemours & Co. 4.125 04/30/10 20,500,000 20,948,561 Diversified Financial Services 5.60% General Electric Capital Corp. 3.750 12/15/09 5,000,000 5,027,510 General Electric Capital Corp. 0.580 01/20/10 25,000,000 24,998,575 General Electric Capital Corp. 0.534 10/26/09 26,050,000 26,052,918 General Electric Capital Corp. 0.524 05/10/10 14,000,000 13,999,832 General Electric Capital Corp. (C) 0.500 03/12/12 10,000,000 10,039,290 General Electric Capital Corp. 0.419 12/15/09 30,000,000 30,006,180 General Electric Capital Corp. (C) 0.379 03/11/11 8,000,000 8,016,560 General Electric Capital Corp. 0.330 03/12/10 21,600,000 21,598,510 General Electric Capital Corp. 0.317 01/04/10 68,000,000 68,000,544 General Electric Capital Corp. 0.230 10/26/09 9,543,000 9,543,596 State Street Bank & Trust Co. (C) 0.499 09/15/11 10,000,000 10,042,680 Finance - Auto Loans 0.22% American Honda Finance Corp. (S) 0.514 02/09/10 9,000,000 8,980,749 Page 5 JH Collateral Investment Trust Portfolio of Investments September 30, 2009 (Unaudited) Maturity Yield* date Par value Value Finance - Consumer Loans 0.37% John Deere Capital Corp. 0.837 02/26/10 15,000,000 15,025,410 Health Care Supplies 0.65% Procter & Gamble International Funding 0.714 02/08/10 19,500,000 19,523,049 Procter & Gamble International Funding 0.478 05/07/10 7,000,000 6,993,273 Investment Banking & Brokerage 12.17% Bear Stearns Cos., LLC 0.497 02/23/10 42,020,000 42,025,799 Citigroup Funding, Inc. (C) 0.591 07/30/10 16,000,000 16,025,776 Citigroup Funding, Inc. (C) 0.583 03/30/12 13,000,000 13,112,749 Goldman Sachs Group, Inc. (C) 0.714 11/09/11 24,000,000 24,179,448 Goldman Sachs Group, Inc. 0.583 06/28/10 23,934,000 23,970,643 Goldman Sachs Group, Inc. 0.548 03/02/10 58,116,000 58,226,885 Goldman Sachs Group, Inc. 0.520 11/16/09 25,090,000 25,094,265 Goldman Sachs Group, Inc. (C) 0.499 03/15/12 12,000,000 12,067,368 Goldman Sachs Group, Inc. 0.383 06/28/10 10,736,000 10,736,000 Goldman Sachs Group, Inc. 0.369 12/23/09 45,043,000 45,053,315 JPMorgan Chase & Co. 7.000 11/15/09 5,355,000 5,385,095 JPMorgan Chase & Co. 1.005 01/22/10 38,458,000 38,523,571 JPMorgan Chase & Co. 0.785 10/02/09 30,000,000 30,000,000 JPMorgan Chase & Co. 0.781 11/19/09 34,100,000 34,124,825 JPMorgan Chase & Co. (C) 0.533 12/26/12 25,000,000 25,208,225 JPMorgan Chase & Co. (C) 0.529 06/15/12 28,000,000 28,181,048 JPMorgan Chase & Co. (C) 0.487 02/23/11 7,000,000 7,014,504 Morgan Stanley (C) 0.744 02/10/12 23,000,000 23,159,873 Morgan Stanley (C) 0.642 06/20/12 20,000,000 20,190,560 Morgan Stanley (C) 0.500 03/13/12 12,000,000 12,058,536 Page 6 JH Collateral Investment Trust Portfolio of Investments September 30, 2009 (Unaudited) Maturity Yield* date Par value Value Machinery - Construction & Mining 1.09% Caterpillar Financial Services Corp. 0.914 02/08/10 33,000,000 33,054,912 Caterpillar Financial Services Corp. 0.588 10/09/09 11,100,000 11,100,477 Retail 0.56% Wal-Mart Stores, Inc. 4.125 07/01/10 22,070,000 22,632,498 Telecommunications 1.72% AT&T, Inc. 0.572 02/05/10 69,707,000 69,760,117 Maturity Yield* date Par value Value U.S. Government & Agency Securities 2.59% (Cost $105,000,000) Federal Home Loan Bank 0.650 07/28/10 90,000,000 90,035,469 Federal Home Loan Bank 0.625 08/17/10 15,000,000 15,009,200 Repurchase Agreements 1.33% (Cost $54,100,000) Repurchase Agreement with State Street Corp. dated 09-30-09 at 0.01% to repurchased at $54,100,015 on 10-01-09, collateralized by $50,510,000 Federal Home Loan Mortgage Corp., 4.50% due 01-15-13 (valued at $55,182,175, including interest) 54,100,000 54,100,000 Total investments (Cost $4,188,674,395) 103.18% Other assets and liabilities, net (3.18%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets. * A Yield represents either the annualized yield at the date of purchase, or the stated coupon rate, or, for floating rate securities, the rate at period end. (C) These securities are issued under the Temporary Liquidity Guarantee Program and are issued by Federal Deposit Insurance Corporation. These securities amounted to $392,432,989 or 9.66% of net assets of the Fund as of September 30, 2009. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At September 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $4,188,674,395. Net unrealized appreciation aggregated $1,657,493, of which $2,271,476 related to appreciated investment securities and $613,983 related to depreciated investment securities. Page 7 Notes to the Schedule of Investments (unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p . m . , Eastern Time . Debt obligations, including short term debt investments, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes . Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading . Debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as determined in good faith by the Funds pricing committee in accordance with procedures adopted by the Board of Trustees . Fair Value Measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques.  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. All investments as listed in the Portfolio of Investments at September 30, 2009 are Level 2 under the hierarchy discussed above. Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which, at the time of purchase and each subsequent business day, is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into, until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. 8 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Collateral Investment Trust By: /s/ Barry H. Evans Barry H. Evans President and Chief Executive Officer Date: November 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Barry H. Evans Barry H. Evans President and Chief Executive Officer Date: November 20, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: November 20, 2009
